Boslaugh, J.
The plaintiff appeals from the judgment of the district court affirming the order of the Director of the Department of Motor Vehicles revoking the plaintiff’s motor vehicle operator’s license and privilege to operate a motor vehicle in Nebraska.
The revocation resulted from the plaintiff having acquired a total of 12 points for traffic violations within a period of 2 years. The question presented is whether operation of a motor vehicle without a Nebraska operator’s license is an offense for which points may be, as*546sessed. The plaintiff argues that the purpose of the point system is to remove dangerous drivers from the road; that lack of an operator’s license is not evidence of negligence; and that the- assessment of' points for operation without a proper license -does not contribute to the protection of the public.
The language of the statute is controlling in this case. Subsection (12) of section 39-7,128, R. R. S. 1943, provides: “All other traffic violations involving the operation of motor vehicles by the operator, for which reports to the Department of Motor Vehicles are required under sections 39-794 and 39-795, not including parking violations, muffler violations, or overloading of truck— 2 points.”
By referring to “all other traffic violations” for which reports are required, -except parking, muffler, and truck overloading violations, we think the Legislature intended to include the offense of operation without a Nebraska motor vehicle operator’s license, a violation for which a report to the Department of Motor Vehicles is required.
The judgment of the district court is affirmed.
Affirmed.